ROWELL, J.
Town clerks may administer oaths when the instrument to be sworn to is “ returnable ” to their office. R. L. 2,689. This means when the instrument must be deposited in their office or filed and recorded there, either to make it good at all or good as to third persons or against the world. The word returnable, as here used, must have *449that meaning in order to give the statute practical effect; for there are no instruments returnable to the town clerk’s office ■ in the strict sense in which writs and other process are returnable to the court or other authority issuing them.
Chattel mortgages, in order to be good against the world, must be recorded in the proper town clerk’s office, unless possession of the property is delivered to the mortgagee. Hence, they may be sworn to before the proper town clerk.

Judgment affirmed.